ACCEPTED
                                                                         06-15-00005-cr
                                                             SIXTH COURT OF APPEALS
                                                                   TEXARKANA, TEXAS
                                                                   6/11/2015 3:21:21 PM
                                                                       DEBBIE AUTREY
                                                                                 CLERK

                    NO. 06-15-00005-CR

             CEDRIC JAMEL HILL, Appellant              FILED IN
                                                6th COURT OF APPEALS
                                                  TEXARKANA, TEXAS
                             V.                 6/11/2015 3:21:21 PM
                                                    DEBBIE AUTREY
             THE STATE OF TEXAS, Appellee               Clerk


                    NO. 06-15-00005-CR

          Appeal from 12-0317X 71' District Court

                   Harrison County, Texas

              Oral Argument is not Requested

                      Appellant's Brief

                   Appellant Anders Brief




               Oral Argument is Not Requested




Word Count: 1409
                         IDENTITY OF THE PARTIES

HONORABLE BRAD MORIN
71ST JUDUCIAL DISTRICT COURT
200 WEST HOUSTON
HARRISON COUNTY
MARSHALL, TEXAS 75670

COKE SOLOMON
CRIMINAL DISTRICT ATTORNEY
200 WEST HOUSTON
MARSHALL, TEXAS 75670
     &
SHAWN CONNERLY
ASSISTANT CRIMINAL DISTRICT ATTORNEYS
200 WEST HOUSTON
SB#2405 1899

REPRESENTING THE STATE OF TEXAS

MR. SCOTT RECTENWALD
110 WEST FANN1N
SBOT NO. 00794510
ATTORNEY AT LAW


REPRESENTING THE DEFENDANT

VERNARD SOLOMON
SBOT# 18835000
103 E. Houston
Marshall, Texas 75670
Telephone 903.938.4555

ATTORNEY ON APPEAL ONLY
                         TABLE OF CONTENTS



Statement of the Case                        P. 1

Oral Argument Notice                         P. 1

Issues Presented                             P. 1

Statement of the Facts                       P. 2

     Issue #One                              P.2



     Issue # Two                             P. 3



     Issue #3                                P.3



     Issue #4                                P.3



Summary of the Argument                      P. 4
                         INDEX OF AUTHORITIES

Anders v. California, 386 U.S. 738, 744 (1967)                      P. 4

Goghian v. Starkey, 852 F.2d 806, 811 (5th Cir. 1988)               P. 4

Jeffery v. State, 903 S.W.2d 776, 779 (Tex.App.-Dallas 1995, no pet.)P. 6

Johnson v. State. 885 S.W.2d 641 (Tex.App.-Waco 1994, pet. Ref d) P. 5

United States v. Johnson, 527 F.2d 1328. 1329 (5th Cir. 1976)       P. 4

Texas Rule of Appellate Procedure 33




                                       111
                   Appellant's Notice of Filing Anders Brief

                              Statement of the Case

      The Appellant was indicted by a Harrison County Grand Jury with the

offense of delivery of a controlled substance, namely cocaine, by actual delivery of

more than one gram but less than four grams. He entered a plea of guilty before

the Court and was found guilty on January 5, 2015 by the presiding Judge Brad

Morin.(S.F. v2, p13,1 1 lthru 19) Appellant elected that the jury set his punishment

and a jury was empaneled by the Court for that purpose. The jury set his

punishment at 14 years confinement in the Department of Corrections Institutional

Division.

                             Oral Argument Notice

      Appellant does not request oral argument.

                                 Issues Presented

                                    Issue # One

            THE TRIAL COURT PROCEEDINGS SHOW NO NON-
            FRIVOLOUS MATTERS FOR APPEAL IN REGARD TO
            CHALLENGES FOR CAUSE BY THE STATE

                                   Issue # Two

            THE TRIAL COURT PROCEEDINGS SHOW NO NON-
            FRIVOLOUS MATTERS FOR APPEAL IN REGARD TO THE
            BATSON OBJECTION

                                   Issue # Three

            AFTER CAREFUL REVIEW OF THE ENTIRE RECORD BEFORE
            THE COURT, THE RECORD SHOW NO NON-FRIVOLOUS
            MATTERS IN REGARD TO SUFFICIENCY OF THE EVIDENCE,
            FACTUAL OR LEGAL.

                                    Issue #Four

            AFTER CAREFUL REVIEW OF THE RECORD ON
            PUNISHMENT, THE RECORD SHOW NO NON-FRIVOLOUS
            MATTERS FACTUAL OR LEGAL.

                              Statement of the Facts

                                    Issue # One

      At the conclusion of the voir dire and before the striking of the list by both

parties, the Court asked the attorneys to approach the bench where challenges for

cause were heard by the court. (S.F. v2, p99, 18 thru plo1, 1 9) The attorney for

the Appellant agreed and raised no object to most of the challenges by the state

and those few that he questioned the Court called to the bench for verification of

their position complained of by the State. The Attorney for Appellant raised only

one objection by challenge which the Court also called to the bench and the

position was made more clear. (S.F. vol 2, plo3, 116 thru p104, 15) The balance of

the complained jurors were heard by the Court and ruled upon. All challenges by



                                          2
the state which were granted were not objected to by the attorney for the Appellant

and therefore nothing is preserved for appeal. The challenged by the Appellant's

attorney was granted.

                                    Issue # Two

       After the list were struck by both attorneys and the jury was named, a

Batson objection was brought forward by attorney for Appellant to two persons

struck by the State. (S.F.vol2, p112,122) Juror #8 R. Walker and Juror #19

McGlothin, both black men. The State gave a race-neutral reason for both strikes

(S.F. v 2, p1 14, 115 thru 24.) The Court denied the Batson Motion. (S.F. v2, p1 15,

1 3)

                                    Issue # Three

       Outside the presence of the jury panel, the Court gave the required

admonishments to the Appellant as evidence by the exhibits offered into evidence

and questioned of by the Appellant. (Tr. P. 38 thru 44) The Court then went over

each of the documents signed by the Appellant which had been offered into

evidence and accepted without objection as to the understanding of each by the

Appellant and as to the voluntary nature of the signatures. (S.F. vol 2, p. 8 thru p.

13)

                                    Issue # Four


                                           1
      The total of the evidence offered during the punishment phase of the trial

was done so without objection ending with an adverse ruling upon which an

appeal could be based. Subsequent to the offer of evidence both sides argued their

position to the jury. Only one objection was made by the attorney for Appellant

that statements made by the State was outside the record. A general ruling was

made by the Court resulting in no adverse ruling upon which an appeal could be

based.

                        SUMMARY OF THE ARGUMENT

         Appellant's counsel has reviewed the entire record in this appeal and has

determined that there are no non-frivolous issues for appeal.

                                    ARGUMENT

         The United States Supreme Court held in Anders v. Caljfornia. 386 U.S.
7381 744 (1967), that a court-appointed attorney may not raise an issue in an appeal

if he makes a conscientious examination of the case and finds the appeal to be

wholly frivolous. To comply with Anders, counsel must isolate "possibly

important issues" and "furnish the court with references to the record and legal

authorities to aid it in its appellate function." United States v. Johnson, 527 F.2d
1328. 1329 (5th Cir. 1976). After the Appellant is given an opportunity to

respond, the Court shall makea full examination of the record to detect whether the

                                           2
case is frivolous. Anders, supra, at 744.

      A frivolous appeal has been defined as an appeal in which the result is

obvious or the arguments of error are wholly without merit. Coghian v. Starkey,

852 F.2d 806. 811 (5th Cir. 1988). The Waco Court of Appeals has defined a

"frivolous appeal" as one where "the only theories that the attorney can discover

after thisconscientious review of the record and the law are arguments that cannot

conceivably persuade the court." V. State. 885 S.W.2d 641 (Tex.App.-Waco

1994, pet.refd.).

      Appellant's counsel has conducted a thorough review of the record of this

appeal, and has been unable to find any non-frivolous error. No error is evident

from this record. Therefore, pursuant to Anders, Appellant's appointed counsel

files this Brief, and moves for withdrawal.

                                    Anders Brief

      The purpose of an Anders brief is to support counsel's motion to withdraw

by showing that he has performed a conscientious examination of the record, that

the appeal is frivolous, and that an appellant should be denied his constitutional

right to appointed counsel on appeal. Jeffery v. State, 903 S.W.2d 776,779

(Tex.App. -Dallas

1995, no pet.). The ultimate test of an Anders brief is whether it contains a

                                            3
professional evaluation of the record demonstrating why, in effect, there are no

arguable grounds to be advanced. Johnson, supra, at 646.

B. Professional Evaluation of the Record

Texas Rule of Appellate Procedure 33 provides:

"As a prerequisite to presenting a complaint for appellate review, the record must

show that: "(1) the complaint was made to the trial court by a timely request,

objection, or motion that:

"(A) stated the grounds for the ruling that the complaining party sought from the

trial court with sufficient specificity to make the trial court aware of the complaint,

unless the specific grounds were apparent from the context; and

"(B) complied with the requirements of the Texas Rules of Civil or Criminal

Evidence or the Texas Rules of Civil or Appellate Procedure; and

"(2) the trial court:

"(A) ruled on the request, objection, or motion, either expressly or implicitly; or

"(B) refused to rule on the request, objection, or motion and the complaining party

objected to the refusal."

       Appellant plead "guilty" before the Court after signing all the necessary

papers which were introduced into evidence by the State. The Court accepted the

plead and found the Appellant "Guilty" A jury was selected for the purpose of
punishment, evidence offerred and accepted, and a verdict rendered at 14 years

punishment. The Court thereafter sentenced the Appellant to fourteen years which

is within the range of punishment.

                                     Conclusion

Appellant's attorney has conducted a thorough review of the record of this appeal,

and has determined that there are no non-frivolous grounds for appeal.

                                      I P1 YWVA 'II I
                                      LkY• t



      For the reasons set forth herein and based on the Motion to Withdraw as

Appellant's Counsel, Appellant's counsel requests the Court to conduct an

independent examination of the proceedings and determine whether the appeal is

wholly frivolous, and in the event that the Court finds that the appeal is wholly

frivolous and that there are no arguable grounds for appeal, that the Court grant

the Motion to Withdraw as Appellant's Counsel and affirm the judgment of the

trial court, or in the alternative, if the Court determines that there are arguable

grounds, the Court abate the appeal, and remand the cause to the trial court with

instructions that the trial court appoint new and different counsel to represent

Appellant on appeal to present those arguable grounds, as well as any others that

new counsel might wish to present.
Respe tfully Submitted.



 Vernard Solomon
 103 E. Houston
 Marshall, Texas
 SN# 18835000
Telephone 903.938.5151
Fax 903.938.5151
                   CERTIFICATE OF SERVICE
On this the 10th day of June, 2013,1 hereby certify that a true and correct
copy of the above has been mailed to the office of the Criminal
DistrictAttorney for Harrison County and the has been EMAILED on the
same date.


                                           4'('(1'--
                                  emardVol06C




                                   7
                     CERTIFICATE OF COMPLIANCE

      Comes now Vernard Solomon who states that the Word Count of the
enclosed document, by computer is 1409 words not including those items that are
listed as exempt from count.




                               Vernard Solomon